DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-10 as filed
09/01/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, Line 2 recites: “an encounter with the patient” – the claim should recite: “an encounter with the patient.” (see punctuation). 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-9 are drawn to a method for collecting, analyzing, generating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites obtaining, […], variables of patient health data for a patient; determining, […], a rank order correlation of the variables with an adverse health outcome; determining, […], a risk score for the patient; sorting, […], patient panels based on the risk score for each patient in the patient panel; determining, […], a lower amount of time on a timer for a chart for the patient, in response to the risk score for the patient being higher than other risk scores for other patients in the patient panel; and resetting, […], the timer, in response to an action by a provider.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a computer” language, collecting variables of patient health data for a patient, analyzing the patient data to determine a rank order of the variables with an adverse health outcome and a risk score for the patient, sorting the patients of a patient panel by risk scores, and determining an amount on a timer for a patient based on the analysis of the patient data, and resetting the timer when an action is performed by a provider in the context of this claim encompasses the user manually collecting, analyzing, and generating patient data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “by a computer,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., computer (Application Specification [0051]) (computer program instructions may be loaded on a general-purpose computer). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (Application Specification [0051]) (computer program instructions may be loaded on a general-purpose computer). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-9 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the dependent claims are rejected under 35 U.S.C. § 101.
Claim 10 is drawn to a system for collecting, analyzing, generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites […]  obtaining, […], variables of patient health data for a patient; determining, […], a rank order correlation of the variables with an adverse health outcome; determining, […], a risk score for the patient; sorting, […], patient panels based on the risk score for each patient in the patient panel; determining, […], a lower amount of time on a timer for a chart for the patient, in response to the risk score for the patient being higher than other risk scores for other patients in the patient panel; and resetting, […], the timer, in response to an action by a provider.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” and “a tangible, non-transitory memory,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a processor,” and “a tangible, non-transitory memory,” language, collecting variables of patient health data for a patient, analyzing the patient data to determine a rank order of the variables with an adverse health outcome and a risk score for the patient, sorting the patients of a patient panel by risk scores, and determining an amount on a timer for a patient based on the analysis of the patient data, and resetting the timer when an action is performed by a provider in the context of this claim encompasses the user manually collecting, analyzing, and generating patient data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” and “a tangible, non-transitory memory,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and a tangible, non-transitory computer readable memory (Application Specification [0047], [0051], [0055]) (one or more microprocessors or other control devices and tangible computer-readable carrier, such as a magnetic or optical memory or a magnetic or optical disk). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor,” and “a tangible, non-transitory memory,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a tangible, non-transitory computer readable memory (Application Specification [0047], [0051], [0055]) (one or more microprocessors or other control devices and tangible computer-readable carrier, such as a magnetic or optical memory or a magnetic or optical disk). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2020/0242566 A1 (hereinafter “Agarwal et al.”) in view of U.S. Patent Application Pub. No. No. 2004/0138925 A1 (hereinafter “Zheng”). 
RE: Claim 1 Agarwal et al. teaches the claimed: 
1. A method comprising: obtaining, by a computer, variables of patient health data for a patient ((Agarwal et al., [0011], [0115]) (determine variables related to the patient based on historical and sensor data; hardware with associated instructions for example software stored on a non-transitory computer readable medium and processor capable of executing functions));
determining, by the computer, a rank order correlation of the variables with an adverse health outcome ((Agarwal et al., [0013]) (prioritizing patients for clinical management includes monitoring pulmonary artery pressure with a sensor, i.e. a variable related to the patient, to detect pulmonary artery pressure data, and estimating the probability a patient will have a heart failure event during a predetermined period and includes determining a risk score for the patient based on the probability the patient will have the heart failure event during a predetermined period)); 
determining, by the computer, a risk score for the patient ((Agarwal et al., [0006]) (determining the priority score for a patient includes estimating a probability of a predetermined event to determine the risk score for the patient)); 
sorting, by the computer, patient panels based on the risk score for each patient in the patient panel ((Agarwal et al., [0013]) (altering the risk score based on patient based parameters to determine a priority score of the patient, and comparing the priority score of the patient to priority scores of the other patients and assigning a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients)); 
determining, by the computer, a lower amount of time […] for a chart for the patient, in response to the risk score for the patient being higher than other risk scores for other patients in the patient panel ((Agarwal et al., [0050]) (the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly; where  the amount of time since a previous appointment, visit, or measurement i.e. task, is a variable, each patient on the list has their priority score recalculated after a predetermined interval)); 
Agarwal et al. fails to explicitly teach, but Zheng teaches the claimed: 
a timer for a chart for the patient …; and resetting, by the computer, the timer, in response to an action by a provider ((Zheng, [0064], [0089]) (duration of various events can be calculated and displayed based on an input; the timer may show the time since the patient has been waiting for the physician, the time since the physician started treatment, the time since the task was ordered, the duration of the task being performed, the time since the last time tasks were requested by the physician, or can be anything the users collaborating with the designer choose; records must contain the following data points: record id, patient, task reference, order date-time, start date-time, restart date-time, stop date-time, duration time, status reference PM reference, EMR reference, and resource reference; the duration time is updated each time the tasks is stopped, either temporarily or at final completion)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer for patient and resource management as taught by Zheng within the method and system for patient prioritization as taught by Agarwal with the motivation of improving capacity utilization and operational efficiency (Zheng at [0002]). 
RE: Claim 2 Agarwal et al. and Zheng teach the claimed: 
2. The method of claim 1, wherein the variables include at least one of patient diagnoses, vital signs or lab values ((Agarwal et al., [0013]) (prioritizing patients for clinical management includes monitoring pulmonary artery pressure with a sensor to detect pulmonary artery pressure data i.e. vital signs)).
RE: Claim 3 Agarwal et al. and Zheng teach the claimed: 
3. The method of claim 1, wherein the adverse health outcome comprises at least one of hospitalization within a time period, a fall sustained by a patient within a time period, or the death of a patient  ((Agarwal et al., [0013]) (prioritizing patients for clinical management includes monitoring pulmonary artery pressure with a sensor, i.e. a variable related to the patient, to detect pulmonary artery pressure data, and estimating the probability a patient will have a heart failure event during a predetermined period and includes determining a risk score for the patient based on the probability the patient will have the heart failure event during a predetermined period; patients are provided with a risk score related to the probability or likelihood the patient will have a heart failure (HF) that will require hospitalization within a given period)).
RE: Claim 5 Agarwal et al. and Zheng teach the claimed: 
5. The method of claim 1, further comprising associating, by the computer, the timer with the chart for each patient in the patient panel ((Zheng, [0071]) (as more patients are checked in, all of them are listed in the table in reverse chronological order, namely the most recent arrivals are at the top)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the listing of timers of all patients for patient and resource management as taught by Zheng within the method and system for patient prioritization as taught by Agarwal with the motivation of improving capacity utilization and operational efficiency (Zheng at [0002]). 
RE: Claim 6 Agarwal et al. and Zheng teach the claimed: 
6. The method of claim 1, wherein the action includes at least one of opening the chart, viewing a lab value, documenting a finding or documenting an encounter with the patient ((Zheng, [0064]) (nurse tasks to per performed could be a report form which the patient or doctor needs a medical assistant to complete i.e. documenting a finding or an encounter)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the tasks to be performed including completing reports for test results or a time-off-letter being a finding or encounter as taught by Zheng within the method and system for patient prioritization as taught by Agarwal with the motivation of improving capacity utilization and operational efficiency (Zheng at [0002]). 
RE: Claim 7 Agarwal et al. and Zheng teach the claimed: 
7. The method of claim 1, wherein the action depends on at least one of the medical provider or organizational preference ((Zheng, [0063]) (physician issues a task to a nurse or technician through a task box checked by the physician)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the physician choice of assignment of tasks for patient and resource management as taught by Zheng within the method and system for patient prioritization as taught by Agarwal with the motivation of improving capacity utilization and operational efficiency (Zheng at [0002]). 
RE: Claim 8 Agarwal et al. and Zheng teach the claimed: 
8. The method of claim 1, further comprising queuing, by the computer, the chart higher in a queue, in response to the risk score for the patient being higher than other risk scores for other patients in the patient panel ((Agarwal et al., [0050]) (the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly)).
RE: Claim 10 Agarwal et al. teaches the claimed: 
10. A system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: obtaining, by the processor, variables of patient health data for a patient ((Agarwal et al., [0011], [0115]) (determine variables related to the patient based on historical and sensor data; hardware with associated instructions for example software stored on a non-transitory computer readable medium and processor capable of executing functions)); 
determining, by the processor, a rank order correlation of the variables with an adverse health outcome (Agarwal et al., [0013]) (prioritizing patients for clinical management includes monitoring pulmonary artery pressure with a sensor, i.e. a variable related to the patient, to detect pulmonary artery pressure data, and estimating the probability a patient will have a heart failure event during a predetermined period and includes determining a risk score for the patient based on the probability the patient will have the heart failure event during a predetermined period));
determining, by the processor, a risk score for the patient ((Agarwal et al., [0006]) (determining the priority score for a patient includes estimating a probability of a predetermined event to determine the risk score for the patient));
sorting, by the processor, patient panels based on the risk score for each patient in the patient panel ((Agarwal et al., [0013]) (altering the risk score based on patient based parameters to determine a priority score of the patient, and comparing the priority score of the patient to priority scores of the other patients and assigning a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients));  
determining, by the processor, a lower amount of time […] for a chart for the patient, in response to the risk score for the patient being higher than other risk scores for other patients in the patient panel ((Agarwal et al., [0050]) (the rank of the patient is assigned based on an ascending or descending order of the patient on a prioritization list and patient is provided a rank accordingly; where  the amount of time since a previous appointment, visit, or measurement i.e. task, is a variable, each patient on the list has their priority score recalculated after a predetermined interval)).
Agarwal et al. fails to explicitly teach, but Zheng teaches the claimed: 
a timer for a chart for the patient …; and resetting, by the processor, the timer, in response to an action by a provider ((Zheng, [0064], [0089]) (duration of various events can be calculated and displayed based on an input; the timer may show the time since the patient has been waiting for the physician, the time since the physician started treatment, the time since the task was ordered, the duration of the task being performed, the time since the last time tasks were requested by the physician, or can be anything the users collaborating with the designer choose; records must contain the following data points: record id, patient, task reference, order date-time, start date-time, restart date-time, stop date-time, duration time, status reference PM reference, EMR reference, and resource reference; the duration time is updated each time the tasks is stopped, either temporarily or at final completion)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer for patient and resource management as taught by Zheng within the method and system for patient prioritization as taught by Agarwal with the motivation of improving capacity utilization and operational efficiency (Zheng at [0002]). 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2020/0242566 A1 (hereinafter “Agarwal et al.”) in view of U.S. Patent Application Pub. No. No. 2004/0138925 A1 (hereinafter “Zheng”), and further in view of U.S. Patent Application Pub. No. 2014/0108044 A1 (hereinafter “Reddy et al.”).
RE: Claim 4 Agarwal et al. and Zheng teach the claimed: 
4. The method of claim 1, 
Agarwal et al. and Zheng fail to explicitly teach, but Reddy et al. teaches the claimed: 
wherein the risk score is based on (Patient Diagnosis Codes * Patient Diagnosis Codes Correlation with adverse health outcome) + (Patient Lab Values * Patient Lab Values Correlation with adverse health outcome) + (Patient Vitals * Patient Vitals Correlation with adverse health outcome) ((Reddy et al., [0040]-[0050]. [0058], [0061], Fig 3) (obtaining patient information such as vitals, lab results, diagnosis codes, etc.; predetermined disease models are applied to the clinical data related to calculate a health risk score; the health risk score is calculated by the sum total of the calculated values comparing diagnosis of a condition by a correlation value of the condition for a patient e.g. diabetes, the lab values of the patient by a correlation value of the lab value e.g. LDL-C, and the vitals of the patient by a correlation value of the vitals e.g. blood pressure)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine risk score assessment algorithm as taught by Reddy et al. within the method and system for patient prioritization as taught by Agarwal and the timer for patient and resource management as taught by Zheng with the motivation of slowing the growth in healthcare spending (Reddy et al. at [0002]). 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2020/0242566 A1 (hereinafter “Agarwal et al.”) in view of U.S. Patent Application Pub. No. No. 2004/0138925 A1 (hereinafter “Zheng”), and further in view of U.S. Patent Application Pub. No. 2015/0066521 A1 (hereinafter “Buckley et al.”).
RE: Claim 9 Agarwal et al. and Zheng teach the claimed: 
9. The method of claim 1, 
Agarwal et al. and Zheng fail to explicitly teach, but Buckley et al. teaches the claimed:
further comprising notifying, by the computer, the provider in response to the timer being at a predetermined time ((Buckley et al., [0012]) (a patient length of stay includes a timer to alert the clinician if a threshold has been exceeded for the patient)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the timer alert for a clinician when it exceeds a threshold as taught by Buckley et al. within the method and system for patient prioritization as taught by Agarwal and the timer for patient and resource management as taught by Zheng with the motivation of efficiently and timely discharge patients and reducing length of stays (Buckley et al. at [0001]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2021/0193324 A1 teaches weighing parameters of patient information to generate patient scores according to their risk (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                              

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626